Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
SUPPLEMENTAL EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Myrna Schelling (the Undersigned Attorney, Reg. No.54,426) on 6/2/2021.

The application has been amended as follows:
IN THE CLAIMS:
Please cancel claims 6 and 20.
Please replace claims as follows:

1. (Previously Amended) A system comprising:
one or more nodes providing services; and
a plurality of management servers, each of the plurality of management servers comprising:
at least a distributed coordination service for the one or more nodes, the distributed coordination service including a datastore for configuring the services; and a
director that manages the distributed coordination service, the director being configured to:
manage requests for data of the distributed coordination service from the one or more nodes; 

selectively promote at least one of the one or more nodes to being one of the plurality of management servers based on a threshold of trust for the one or more nodes to maintain a quorum of the plurality of management servers, wherein promoting comprises replicating the distributed coordination service and starting a new director on the at least one of the one or more nodes; and
wherein the director is further configured to maintain secure tunnels between the plurality of management servers and the one or more nodes providing services, the encryption infrastructure providing transparent encryption of traffic.

2.    (Original) The system according to claim 1, wherein the at least one of the one or more nodes that was promoted to being one of the plurality of management servers is also configured to promote at least one of the one or more nodes to being one of the plurality of management servers.

3.    (Previously Amended) The system according to claim 1, wherein a number of the one or more nodes the director promoted by the director is based on a server quorum value.

4.    (Original) The system according to claim 1, wherein the director is further configured to write distributed coordination service configuration files in such a way that a uniqueness of an identification of the distributed coordination service is maintained.

5.    (Original) The system according to claim 1, wherein the director is further configured to verify that replication of the distributed coordination service on the at least one of the one or more nodes has resulted in synchronization with the plurality of management servers.

6.    (Cancelled).

7.    (Original) The system according to claim 1, wherein the director is further configured to discover all other directors on the plurality of management servers.

8.    (Original) The system according to claim 1, wherein the plurality of management servers each comprise a dedicated management interface providing unrestricted access to the distributed coordination service.

9.    (Original) The system according to claim 1, wherein the plurality of management servers each comprise one or more client ports.

10.    (Original) The system according to claim 9, wherein the director is further configured to:
issue certificates to any of the one or more nodes that desire to connect to any of the plurality of management servers; and
grant access to certificate bearing nodes on the one or more client ports.

11.    (Original) The system according to claim 1, wherein each of the plurality of management servers comprise a client forwarder that cooperates with the director to forward a known set of local ports and transparently handle encryption of traffic and automatically update the forwarded ports when any of the directors of the plurality of management servers are unavailable.

12.    (Original) The system according to claim 1, wherein the director is further configured to implement a blueprinter that assigns each of the one or more nodes to at least one of the plurality of management servers based on a role associated with the one or more nodes.

13.    (Original) The system according to claim 11, wherein the blueprinter is further configured to dynamically reassign a node of the one or more nodes when the role changes or a role of a currently assigned management server is changed.

14.    (Original) The system according to claim 13, wherein the role is defined using a token, wherein the blueprinter cryptographically verifies that the token is valid and untampered.

15.    (Original) The system according to claim 14, wherein the blueprinter is configured to ensure that automatically assigned management server relationships do not conflict with manually assigned management server relationships.

16.    (Previously Amended) A method, comprising:
providing one or more nodes providing services; and maintaining a quorum of a plurality of management servers by:
providing at least a distributed coordination service for the one or more nodes on each of the plurality of management servers, the distributed coordination service including a datastore for configuring the services;
managing, via a director, requests for data on the distributed coordination service from the one or more nodes; 
automatically and selectively promoting at least one of the one or more nodes to being one of the plurality of management servers based on a threshold of trust for the one or more nodes to maintain the quorum, wherein promoting comprises replicating the distributed coordination service and starting a new director on the at least one of the one or more nodes; and

maintaining secure tunnels between the plurality of management servers and the one or more nodes providing services, the secure tunnels providing transparent encryption of traffic.

17. (Original) The method according to claim 16, further comprising:
receiving a request from at least one or more nodes providing services to connect with the distributed coordination service; and
connecting the at least one or more nodes to the distributed coordination service through a client forwarder.

18.    (Original) The method according to claim 17, wherein the at least one of the one or more nodes that is promoted is the at least one or more nodes that has connected to the distributed coordination service through the client forwarder.

19.    (Currently Amended) method according to claim [[19]] 16, wherein promoting further comprises writing distributed coordination service configuration files to the at least one of the one or more nodes in such a way that a uniqueness of an identification of the distributed coordination service is maintained.

20.    (Cancelled).

Allowable Subject Matter

Claims 1 -5 and 7-19 are allowed.

Reason for allowance
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant's remarks filed on 3/26/2021 and claim 6 with respect to the added claim limitation point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980. The fax phone number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KHANH Q DINH/Primary Examiner, Art Unit 2458